          Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 1 of 10 PageID# 1141
AO 245B (Rev. 09/11)(VAED rev. 2)Sheet I - Judgment in a Criminal Case



                                           UNITED STATES DISTRICT COURT
                                                     Eastern District of Virginia
                                                            Alexandria Division

 UNITED STATES OF AMERICA
                                    V.                                   Case Number: 1:18-cr-00468-TSE-5

 DAVID JAYRET SURIEL                                                     USM Number:92881-083
 Defendant.                                                              Defendant's Attorney: Edward V. Sapone, Esquire
                                                                                               Darwyn Levon Easley, Esquire


                                           JUDGMENT IN A CRIMINAL CASE

    The defendant pleaded guilty to Count 1 and Count 2 ofthe Indictment.
   Accordingly, the defendant is adjudicated guilty ofthe following counts involving the indicated offenses.

 Title and Section                       Nature of Offense                         Offense Class    Offense Ended     Count


 21 U.S.C § 846,841(a)(1),               Conspiracy to Distribute and Possess      Felony            12/06/2018          1
 and 841(b)(l)(A)(ii)(II)                with Intent to Distribute 5 Kilograms
                                         or More of Cocaine


 21 U.S.C.§ 846,841(a)(1),               Attempted Possession with Intent to       Felony            12/06/2018         2
 and 841(b)(l)(A)(ii)(lI), and           Distribute 5 Kilograms or More of
 Title 18 U.S.C.§ 2                      Cocaine


  As pronounced on September 27, 2019,the defendant is sentenced as provided in pages 2 through 6 of this Judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

   It is ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any change
of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment
are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of material
changes in economic circumstances.

   Signed this 27th day of September, 2019.



                                                                                 T. S. Ellis, III
                                                                                 United States D^trict Judge
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 2 of 10 PageID# 1142
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 3 of 10 PageID# 1143
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 4 of 10 PageID# 1144
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 5 of 10 PageID# 1145
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 6 of 10 PageID# 1146
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 7 of 10 PageID# 1147
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 8 of 10 PageID# 1148
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 9 of 10 PageID# 1149
Case 1:18-cr-00468-TSE Document 167 Filed 09/27/19 Page 10 of 10 PageID# 1150
